Citation Nr: 1140600	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-16 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as secondary to the service-connected PTSD.

4.  Entitlement to service connection for a skin disorder (diagnosed as contact dermatitis and porphyria cutanea tarda (PCT)), including due to Agent Orange exposure.

5.  Entitlement to a higher initial rating for status post right thoracotomy for right upper lobe cavitary carcinoma - squamous cell, chronic obstructive pulmonary disease (lung disability); including first considering whether it was appropriate to reduce the rating from 30 to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1966 to October 1968, including a tour of duty in the Republic of Vietnam during the Vietnam War.  He received numerous awards and commendations, such as the Combat Infantryman Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

An October 2006 rating decision denied the Veteran's claims for service connection hypertension (claimed as high blood pressure), sleep apnea, chronic fatigue syndrome, and contact dermatitis (recharacterized by the Board as a skin disorder, to include his diagnosed contact dermatitis and PCT).  

There is a long and convoluted procedural history for the lung disability claim.  
It appears the Veteran initially claimed service connection for a lung disability in April 2001.  The RO ultimately granted the claim for service connection for a lung disability in a January 2004 rating decision.  An initial 30 percent rating was assigned, effective from April 20, 2000.  Thereafter, within one year of the decision, the Veteran submitted a statement (received in January 2005) and other additional evidence, which the Board finds constituted new and material evidence concerning the severity of the lung disability.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  The Veteran effectively appealed the initial rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  This process was repeated when the Veteran submitted new and material evidence concerning the severity of the lung disability within one year of subsequent May 2005 and March 2006 rating decisions, which continued to deny increased ratings beyond 30 percent for the lung disability.  

As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As such, any interim submissions before finality attached for the January 2004 decision must be considered by VA as part of his original April 2001 claim.  38 C.F.R. § 3.156(b); See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The Board finds this is not a new claim for an increased rating, as the RO repeatedly has done during the pendency of the appeal for the lung disability.  Essentially, the Veteran's lung disability claim must be characterized as an appeal for a higher initial rating, which has remained pending since the original April 2001 claim.  

In addition, the Board observes that the May 2008 decision proposed to reduce the rating for the Veteran's lung disability from 30 to 10 percent, and the June 2009 decision implemented this reduction prospectively effective as of October 1, 2009.  Those decisions were in response to the Veteran's pending claim for a higher, i.e., increased rating for his lung disability.  That is, the RO reduced his rating instead of increasing it.  Consequently, his appeal involves first determining whether it was appropriate to reduce his rating and then addressing whether a higher rating is warranted.  

The Veteran has been unemployed since 2007.  He maintains that his unemployment is due, in part, to his service connected lung disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  An unappealed decision on the issue of entitlement to a TDIU was issued in January 2006.  There has been no change to the Veteran's assigned disability ratings.  Further consideration of this issue is therefore unwarranted at this time.

The issues of entitlement to service connection for a skin disorder and an increased rating a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Hypertension was not manifest during service or in the first year following discharge from active duty; and, it is not shown hypertension is attributable to service.

2.  There is no competent and credible evidence indicating he had obstructive sleep apnea and CFS while in service, or that his current obstructive sleep apnea and CFS are otherwise related or attributable to his military service, including to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


(CONTINUED NEXT PAGE)

2.  Obstructive sleep apnea and CFS are not a result of disease or injury incurred in or aggravated by service, or else proximately due to, the result of, or chronically aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June and July 2006.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in October 2006, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs) and VA treatment records.  A decision from the Social Security Administration and the records it considered in making its decision are also of record.   The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The Veteran was not provided with an examination with regard to the claims for hypertension, sleep apnea, and CFS.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

Here, as will be discussed in greater detail below, there is no finding of in-service incurrence of his current hypertension or within one year of separation.  The Veteran's assertion that his hypertension had its onset in service or within one of service is also not deemed to be credible.  Competent evidence indicating the possibility that his current hypertension is etiologically linked to service in the Vietnam War has not been provided.  Similarly, there is no competent evidence that suggests his current obstructive sleep apnea and CFS are causally related to or chronically aggravated by his service-connected PTSD, as contended.  Further, there is no indication of in-service incurrence of these disabilities; and also no competent evidence indicating the possibility that his current obstructive sleep apnea and CFS are etiologically linked to service.  

Consequently, there is no reasonable possibility of substantiating these claims on any basis; as such, a VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].


Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hypertension

The Veteran asserts his "high blood pressure" is due to his military service.  

As a preliminary matter, the Board has first considered whether service connection is warranted on a presumptive basis.  Hypertension may be service connected on a presumptive basis if manifested to a compensable degree within one year of active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hypertension for VA purposes is established if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000).   

The Veteran's recent VA and private medical records show diagnoses for hypertension.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

However, there is no indication of in-service incurrence of hypertension.  His STRs are silent for any treatment, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  He does not necessarily argue the contrary.  Indeed, at the time of his separation examination, the Veteran was recorded to have a blood pressure of 102/70.  His heart and vascular system were described as normal.  

The record also fails to show by objective evaluation that he manifested hypertension to a degree of 10 percent by October 1969 (within the first year following his active duty service discharge, in October 1968).  On the contrary, when he was examined by VA in May 1969, his blood pressure was recorded as being 128/70, and his cardiovascular system was described as normal.  The first recorded diagnosis of hypertension is not reported until 2006.  Further, even accepting that the Veteran's elevated blood pressure of 160/90, which was recorded in September 1994, represents the initial impression of hypertension, such a diagnosis is not shown until 20 years after service.  Service connection on a direct or presumptive is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

There is also no medical opinion evidence that causally relates his military service to his current hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board emphasizes the Veteran's lay statements in support of this claim are vague, only noting his condition of "high blood pressure" should be service-connected.  See May 2006 claim.  For the sake of argument, the Board assumes he implies persistent high blood pressure since service.  The Board emphasizes that he is not competent to attribute alleged high blood pressure symptoms to hypertension either during or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  

Notwithstanding the foregoing, the Board also finds that any assertion made as to continuity of symptomatology to be incredible.  First, as noted, the Veteran's blood pressure was reported as being within normal parameters when he was examined in 1968 and 1969.  Indeed, he made no reference to a history of having an elevated blood pressure when he was evaluated by VA in 1969.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  It is also noteworthy that he made no reference to having high blood pressure when he filed his initial claim for benefits in 1968 or in 2001.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Finally, for the sake of being thorough, the Board has considered whether the Veteran's hypertension could be due to exposure to Agent Orange.   

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran's service personnel records reveal that he served in Vietnam.   He is therefore presumed to have been exposed to Agent Orange. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116. Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 75 Fed. Reg. 53202  (August 31, 2010). 

Effective August 31, 2010, 38 C.F.R. § 3.309(e)  provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  However, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010). The criteria for presumptive service connection on the basis of herbicide exposure have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

Sleep Apnea and CFS, including as secondary to PTSD

The Veteran's sole contention appears to be that his sleep apnea and CFS are secondary to his service-connected PTSD.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, a letter from his private treatment provider, G.B., PA-C, confirms the Veteran has been treating and clinically diagnosed for obstructive sleep apnea, after a sleep study.  See May 2006 letter from G.B., PA-C.  This private provider also diagnosed a chronic fatigue disability.  Id.  See Boyer, 210 F.3d at1353; Brammer, 3 Vet. App. at 225.  

Concerning the crux of his claim, there are simply no competent medical findings that indicate his current obstructive sleep apnea and CFS are proximately due to, the result of, or chronically aggravated by his service-connected PTSD.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  Id.  It seemingly is in this particular instance since the sleep apnea and CFS are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That is, although the Board readily acknowledges that Veteran is competent to report symptoms sleep disturbance and fatigue symptoms, there is no indication that the Veteran is also competent to etiologically link these symptoms to his service-connected PTSD, either for the notion that these disabilities are causally related to or aggravated by his PTSD.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds his lay statements relating his sleep apnea and CFS to PTSD on a secondary basis are not competent.

The Board next considers entitlement on a direct service-incurrence theory, although not asserted by the Veteran himself.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

There is no indication of in-service incurrence of either obstructive sleep apnea or CFS.  Indeed, his STRs are silent for any treatment or clinical diagnoses of these disabilities.  A review of the post-service evidence also does not support the conclusion that current obstructive sleep apnea and CFS are causally related to active duty service, as there are no medical findings indicating this possibility.  The Board emphasizes the Veteran has not offered any lay statements that support service connection on a direct theory of service connection.  For instance, he does not suggest his current obstructive sleep apnea and CFS are etiologically linked to active duty service in Vietnam, that he has had persistent sleep disturbance and fatigue symptoms dating back to active duty, or that his sleep and CFS are related to any other service related disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

Service connection for hypertension is denied.

Service connection for sleep apnea and CFS, including secondary to the service-connected PTSD, is denied.




(CONTINUED NEXT PAGE)

REMAND

Examination and Medical Opinion for Skin Disorder, including due to Agent Orange exposure

The Board finds it necessary to remand this claim for the RO/AMC to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current skin disorder.  The Veteran contends his skin disorder is attributable to Agent Orange and other herbicide exposure in the Vietnam War.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  PCT (porphyria cutanea tarda) is a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).   To warrant presumptive service connection, PCT must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

An October 2005 letter from his private treating provider, G.B., PA-C, found current diagnoses for chronic contact dermatitis and PCT (albeit, noted as a questionable diagnosis).  

A review of his STRs reveals that he was seen in December 1967 with complaints of a rash and was diagnosed with tinea cruris.  On another occasion, in April 1968, he complained of a rash on his buttocks and was diagnosed with tinea corporis.  However, his September 1968 separation examination did not indicate any abnormalities of the skin.  

There is no indication from his STRs and post-service treatment records that the Veteran clinically manifested PCT within one year of service, so by October 1969.  So, this would appear to rule out the possibility of presumptive service connection based on herbicide exposure.  However, further comment from the examiner would clarify whether the PCT manifested to a compensable degree during service or within one year afterwards.  

In a December 2004 letter, G.B., PA-C, indicated that his dermatitis "may be Agent Orange related."  Aside from simply recounting the Veteran's reported history, it is not altogether clear what the private provider's rationale is for providing this opinion, rendering it of diminished probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, this is an equivocal finding, further diminishing its probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Nonetheless, the opinion does represent a potentially positive medical nexus opinion, raising the possibility that the Veteran's skin disorder is etiologically linked to active duty, including due to herbicide exposure.

Moreover, the Veteran has indicated persistent skin problems since service.  In the aforementioned October 2005 letter from G.B., PA-C, the private provider also noted that that the Veteran's dermatitis has been present since the 1960s.  He is competent, even as a layman, to make this proclamation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  The Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Therefore, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Reexamination for Lung Disability

The Veteran's lung disability must be reexamined to reassess its severity.  
The Board notes his last VA compensation and pension (C&P) examination for respiratory disabilities was provided in March 2009, with April 2009 pulmonary function testing.  That examination noted the Veteran's lung disability has grown progressively worse since onset; and the Veteran reiterated this notion through his representative.  See September 2011 informal hearing presentation.  Since that last C&P examination, the Veteran has also submitted a private pulmonary function testing report, dated in February 2010.  Altogether, there is sufficient evidence to warrant another VA compensation examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011).  The last examination was provided over two years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

DRO Hearing Transcript for Lung Disability Reduction

In response to the May 2008 decision's proposed reduction of his service-connected lung disability rating from 30 to 10 percent, since effected in the June 2009 rating decision, the Veteran had requested a hearing before an RO hearing officer.  See June 2008 statement.  There is no indication from the Veteran's communications to VA that he has sought a hearing for any of his other pending claims on appeal.  The record indicates a formal Decision Review Officer hearing at the RO, presumably addressing the proposed reduction, was conducted in November 2008; unfortunately, the hearing transcript is not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed skin disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all skin-related disabilities.  Confirm if the Veteran has contact dermatitis and/or porphyria cutanea tarda.  

b.)  For each skin disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any herbicide exposure?

For the purposes of this opinion, the examiner should presume that the Board has had herbicide exposure during service in the Vietnam War, in the Republic of Vietnam.

c.)  If porphyria cutanea tarda is diagnosed, did it at least as likely as not (a 50% or higher degree of probability) become manifest to a compensable degree by October 1969 (within a year of separation).

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  A VA respiratory examination should be scheduled to determine the level of severity of the Veteran's lung disability.  All indicated tests should be accomplished.  The claims folder should be made available to the examiner in connection with the examination.  

3.  Associate a copy of the formal Decision Review Officer hearing at the RO in November 2008, if held.

4.  Then readjudicate the remaining claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


